DNA PRECIOUS METALS, INC. [Stationary] January31,2012 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D. C.20549 Attention: Re: DNA Precious Metals, Inc. Request for Acceleration filed January 26, 2012 File No. 333-178624 WITHDRAWAL OF OUR REQUEST FOR ACCELERATION: Dear Sir/Madam: We hereby withdraw our request for acceleration pending clearance offurther comments from the Securities and Exchange Commission. Very truly yours, /s/ James Chandik James Chandik Chief Executive Officer
